DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 01/25/2022. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 8, and 15 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues: Applicant argues 101 eligibility of the claims stating that the circuitry of the recited first processor improves computer functionality. The circuitry of the first processor is cited by the applicant as reducing inefficiencies such as long processing times and high-power consumption. (page 10-12)
Examiner Response: Examiner respectfully disagrees. Applicant is claiming that the processor which comprises circuitry reduces processing time and high-power consumption, however, there is nothing in the claims that describe how the processor architecture improves processing times and power consumption over a generic computer component other than claiming it is a processor that has a circuit which is still a generic computer component. The limitation of modifying a source code representation of a neural network, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform modifying and replacing steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both modifying and replacing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Applicant argues: The above disclosure describes the performance objectives may be expressed as performance requirements such as "the application execute at a particular number of frames per second (e.g., 10, 60, or 120) and consume under 2 watts of power." These performance requirements fail to disclose or suggest "the specification indicates available computing resources provided by the second processor." Therefore, performing the modification types of Brothers on neural networks fails to disclose or suggest "replace the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that. one or more parameters of the specification of the second processor satisfies criteria of the single combined layer." The remainder of the cited art fails to remedy the deficiencies of Brothers and Tokui. For at least these further reasons, claim 1 is patently distinguishable from the cited art taken alone or in combination. (page 18 of remarks)
Examiner Response: Examiner respectfully disagrees. The claims broadly mention that the specification includes parameters that indicate available computing resources but do not specify that the available computing resources are. Additionally, Applicant cites to paragraph [0022] of brothers which states that the neural network application may have to run on a particular mobile hardware core having a performance requirement of a particular number of frames per second. The particular mobile hardware core is an available computing resource and the performance requirements (i.e. parameters) indicates this available resource. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 and 1/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-7 are directed to a system comprising at least a processor, claims 8-14 are directed to a method, and claims 11-15 are directed to a non-transitory computer readable storage medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, and conventional as described below.
Claim 1 recites:
Step 2A, Prong 1:
“modify the source code representation of the neural network to generate a modified version of the source code representation of the neural network that includes an optimized representation of the neural network, wherein to modify the source code representation of the neural network” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
 “determine that two or more adjacent layers of the neural network in the source code representation match a first pattern”. This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“replace the two or more adjacent layers in the source code representation with a single combined layer: responsive to determining that the two or more adjacent layers in the source code representation match the first pattern; and one or more parameters of the specification of the second processor satisfies criteria of the single combined layer.”. This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code using pen and paper.
Step 2A, Prong 2:
 “A system comprising: … and 5  a first processor;”. (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
“wherein the first processor comprises circuitry to configured to” The “processor” is understood to be generic computer equipment.).
“receive a specification of a second processor different from the first processor, wherein the specification includes parameters that indicate available computing resources provided by the second processor” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
“receive a source code representation of a neural network”. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
Step 2B:
“A system comprising: … and 5  a first processor;”. (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
“wherein the first processor comprises circuitry to configured to” The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
“receive a specification of a second processor different from the first processor, wherein the specification includes parameters that indicate available computing resources provided by the second processor;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“receive a source code representation of a neural network”. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Claim 2 recites:
Step 2A, Prong 1:
 “determine if the source code representation includes any occurrences of the one or more patterns;”  This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“20 replace any occurrences of the one or more patterns with corresponding combined layers.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace occurrences of the one or more patterns with a corresponding combined layer.
Step 2A, Prong 2:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
 “receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
Step 2B:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
 “receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1:
	This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein the source code representation is a directed acyclic graph (DAG).”  (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation.)
Step 2B:
“wherein the source code representation is a directed acyclic graph (DAG).”  (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:25  
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation.).
Step 2B:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1:
 “calculate, based on a size of an input dataset, a memory utilization of a single combined layer; calculate a memory utilization threshold based on the specification of the second processor;” This step appears to be directed towards a mathematical concept.
“calculate a memory utilization threshold based on the specification of the second processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor;” This step appears to be directed towards a mathematical concept.
“replace the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code to generate an optimized presentation using pen and paper after determining the memory usage is less than a threshold. 
Step 2A, Prong 2:
	“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment.).
Step 2B:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation.).
Step 2B:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1:
“generate multiple optimized versions of the neural network;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“generate a cost estimate of each different optimized version of the neural network;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. 
“determine which cost estimate has a lowest cost based on given optimization criteria; and” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. 
“utilize a given optimized version which corresponds to the cost estimate with the lowest cost as the optimized representation of the neural network.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
Step 2A, Prong 2:
This claim does not appear to recite any additional elements.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1:
 “modifying, by the first processor, the source code representation of the neural network to generate a modified version of the source code representation of the neural network that includes an optimized representation of the neural network, wherein modifying the source code representation of the neural network” Save for the recitation of a generic computer equipment (processor), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“determining that two or more adjacent layers of the neural network in the source code representation match a first pattern;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“25 replacing the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that: the two or more adjacent layers in the source code representation match the first pattern; and one or more parameters of the specification of the second 4/21Application Serial No. 15/498,943 - Filed April 27, 2017 processor satisfies criteria of the single combined layer.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code using pen and paper.
Step 2A, Prong 2:
	“receiving, by a first processor, a specification of a second processor different from the first processor, wherein the specification includes parameters that indicate available computing resources provided by the second processor” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. (The “processor” is understood to be generic computer equipment.).
 “receiving, by a first processor, the source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.). (The “processor” is understood to be generic computer equipment.).
Step 2B:
“receiving, by a first processor, a specification of a second processor different from the first processor, wherein the specification includes parameters that indicate available computing resources provided by the second processor” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).). (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).).
 “receiving the source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).). (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1:
 “determining if the source code representation includes any occurrences of the one 5 or more patterns;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“replacing any occurrences of the one or more patterns with corresponding combined layers.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace occurrences of the one or more patterns with a corresponding combined layer.
Step 2A, Prong 2:
“receiving indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“receiving, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
	“wherein the source code representation is a directed 10 acyclic graph (DAG).” (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation.).
Step 2B:
“wherein the source code representation is a directed 10 acyclic graph (DAG).” (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
	“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation.).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1:
“calculating, based on a size of an input dataset, a memory utilization of a single combined layer;” This step appears to be directed to a mathematical concept.
“calculating a memory utilization threshold based on the specification of the processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor;” calculating a memory utilization threshold based on the specification of the processor;
“replacing the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code to generate an optimized presentation using pen and paper after determining the memory usage is less than a threshold.
Step 2A, Prong 2:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment.).
Step 2B:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
	“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1:
“generating multiple optimized versions of the neural network;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“generating a cost estimate of each different optimized version of the neural network;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“determining which cost estimate has a lowest cost based on given optimization criteria; and” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“utilizing a given optimized version which corresponds to the cost estimate with the lowest cost as the optimized representation of the neural network.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
Step 2A, Prong 2:
This step does not appear to recite any additional elements.	
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1:
 “10 modify the source code representation of the neural network to generate a modified version of the source code representation of the neural network that includes an optimized representation of the neural network, wherein modifying the source code representation of the neural network” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“determining that two or more adjacent layers of the neural network in the source code representation match a first pattern;” 
 	“replacing the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that the two or more adjacent layers in the source code representation match the first pattern; and one or more parameters of the specification of the second processor satisfies criteria of the single combined layer.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code with pen and paper.
Step 2A, Prong 2:
“A non-transitory computer readable storage medium storing program instructions, wherein the program instructions are executable by a circuitry of processor to”. (This step appears to be directed to simply applying the judicial exception to perform a generic, unspecified process based on the result of the abstract idea. This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application.).
“receive a specification of a given processor, wherein the specification includes parameters that indicate available computing resources provided by the second processor” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
“receive a source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
Step 2B:
“A non-transitory computer readable storage medium storing program instructions, wherein the program instructions are executable by a circuitry of processor to”. (This step appears to be directed to simply applying the judicial exception to perform a generic, unspecified process based on the result of the abstract idea. This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).).
“receive a specification of a given processor, wherein the specification includes parameters that indicate available computing resources provided by the second processor” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“receive a source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites: 
Step 2A, Prong 1:
 “determine if the source code representation includes any occurrences of the one or more patterns;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“replace any occurrences of the one or more patterns with corresponding combined layers.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace occurrences of the one or more patterns with a corresponding combined layer.
Step 2A, Prong 2:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
“20 receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
Step 2B:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“20 receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein the source code representation is a directed acyclic graph (DAG)”. (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation.).
Step 2B:
“wherein the source code representation is a directed acyclic graph (DAG)”. (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation.).
Step 2B:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recites:
Step 2A, Prong 1:
 “calculate, based on a size of an input dataset, a memory utilization of a single combined layer;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mathematical concept.
“calculate a memory utilization threshold based on the specification of the given processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mathematical concept.
 “replace the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code to generate an optimized presentation using pen and paper after determining the memory usage is less than a threshold.
Step 2A, Prong 2:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites: 
Step 2A, Prong 1
	This step does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation.).
Step 2B:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US-20160358070-A1) in view of Hammond et al. (US-20170213126-A1) and Bouchard et al. (US 20160379128 A1).
Regarding Claim 1,
Brothers teaches a system comprising: 
a first processor (para [0006] The apparatus includes a memory storing program code and a processor coupled to the memory. The processor is configured to initiate operations responsive to executing the program code.); and 
wherein the first processor comprises circuitry configured to:
receive a source code representation of a neural network (Para [0026] In one aspect, a neural network is specified using computer readable program instructions, e.g., as program code and data organized as a functional data structure, stored in a computer readable storage medium. The neural network can be organized in a number of layers, where the output of a first layer can be fed as input to the next layer.)
wherein to modify the source code representation of the neural network, the circuitry of the first processor is configured to: 
determine that two or more adjacent layers of the neural network in the source code representation match a first pattern (para [0069] Another example modification is kernel fusion. In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer.); and 
replace the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that: 
the two or more adjacent layers in the source code representation match the first pattern (para [0069] Responsive to identifying the convolution layer and subsequent layer, the neural network analyzer may combine the convolution layer and the subsequent layer (e.g., either a pooling layer or an activation layer) into one convolution kernel. Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).); and 
one or more parameters (para [0022] “performance objectives” reads on parameter specifications.) of the specification of the second processor satisfies criteria of the single combined layer (para [0023] The neural network may be modified based upon the identified opportunities. Examples of different modifications that may be applied to a neural network include, but are not limited to, pruning, decomposition, precision and/or numerical format modification, convolution kernel substitution, activation function substitution, kernel fusion, and/or scaling. The modified neural network may be validated to determine whether the modified neural network meets established performance requirements. Neural networks can be modified with kernel fusion (i.e. combining layers) to meet the performance requirements (i.e. parameter specifications)).
Brothers does not explicitly disclose
receive a specification of a second processor different from the first processor, wherein the specification includes parameters that indicate available computing resources provided by the second processor;
receive a source code representation of a neural network; and 
modify the source code representation of the neural network to generate a modified version of the source code representation of the neural network that includes an optimized representation of the neural network, wherein to modify the source code representation of the neural network, the circuitry of the first processor is configured to
Hammond (US 20170213126 A1) teaches
receive a source code representation of a neural network (para [0036] The one or more server systems 220 can be server systems and include a compiler 222 for the Inkling.TM. code and an AI generator 223 for generating the trained neural network 106 via one or more training cycles in the AI generator 223.); and 
modify the source code representation of the neural network to generate a modified version of the source code representation of the neural network that includes an optimized representation of the neural network (para [0038] As shown in view of FIG. 2A, a client such as a client of the one or more clients 210 can send Inkling.TM. code from the coder 212 or an intermediate agent to the compiler 222 on a server such as a server of the one or more server systems 220 for compiling the Inkling.TM. code into an optimized assembly code for the AI generator 223.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the CNN of Brothers with the code implementation of a neural network of Hammond.
Doing so would allow for building AI models to be more accessible to software developers. This would enable developers to efficiently build, teach, and use intelligence models (para [0004]).
However, Bouchard teaches
receive a specification of a second processor different from the first processor (para [0009] In some embodiments disclosed herein, a computer-based modeling system comprises a plurality of computers interconnected as a peer-to-peer (P2P) network by an electronic communication system configured to send parameter values of shared parameters between sender and recipient computers of the P2P network.), wherein the specification includes parameters (para [0021] In the illustrative P2P network 10, parameter sharing is via a global index 20 of Uniform Resource Identifier (URI) elements. The URI elements are diagrammatically indicated by name (e.g. "URI 1", "URI 2", . . . ) followed by a list of the participants registered to (and hence sharing) each URI. Here it is seen that the parameter vector indexed by "URI 3" is shared by Participants A, C, D, . . . , but is not shared by representative Participant B.) that indicate available computing resources provided by the second processor (para [0022] Each participant i performs a "local" computer-based modeling task entailing optimizing Expression (2) with the set of parameters .theta..sup.i (at least one of which is a shared parameter). By "local", it is meant that participant i performs its local computer-based modeling task using a computing resource or resources belonging to or controlled by participant i (that is, computing resource(s) localized to participant i), without utilizing the computing resources of other participants (except indirectly via the parameter sharing as disclosed herein). The computing resources controlled by, or belonging to, individual i are referred to herein as "computer i" or as the "local" computer or participant i, or similar phraseology, although it is to be understood that computer i may actually comprise a plurality of inter-cooperating computers which may or may not be geographically localized to any particular locale.);
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the convolutional neural network of Brothers with the parameters of Bouchard.
	Doing so would allow for iteratively updating the gradient of a model in a distributed system. Updating the gradient helps improve the fit of the model to the training data measured by the objective function (para [0010]).
Regarding Claim 8,
Claim 8 is the method corresponding to the system of claim 1. Claim 8 is substantially similar to claim 1 and is rejected on the same grounds.
Regarding Claim 15,
Claim 15 is the computer readable storage medium corresponding to the system of claim 1. Claim 15 is substantially similar to claim 15 and is rejected on the same grounds.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brother/Hammond/Bouchard, as applied above, and further in view of Velic et al. (US-20170304732-A1).
Regarding Claim 2,
Brother/Hammond/Bouchard teach the system as recited in claim 1.
Brothers et al. further teaches wherein the system is configured to: 
receive indications of one or more patterns (para [0069] In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer.); 
receive, for each pattern, a corresponding combined layer (para [0069] Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).);
determine if the source code representation includes any occurrences of the one or more patterns (para [0069] Another example modification is kernel fusion. In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer.);
20 replace any occurrences of the one or more patterns with corresponding combined layers (para [0069] Responsive to identifying the convolution layer and subsequent layer, the neural network analyzer may combine the convolution layer and the subsequent layer (e.g., either a pooling layer or an activation layer) into one convolution kernel. Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).).
Brothers/Hammond/Bouchard do not explicitly disclose 
receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;
However, Velic (US 20170304732 A1) teaches 
receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer (para [0028] A deep convolutional neural network typically comprises several layers. These layers may include, but are not limited to, the following layer types: input layer, convolutional layers, pooling layers, rectification, normalization, nonlinear layers, interconnected layers, dropout layers, softmax layers and an output layer.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the CNN of Brothers/Hammond/Bouchard with the CNN of Velic.
Doing so would allow for improving the classification performance of the neural network (para [0129] In subsequent step S403 the process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images).
Regarding Claim 9,
Claim 9 is the method corresponding to the system of claim 1. Claim 9 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 16,
Claim 16 is the computer readable storage medium corresponding to the system of claim 1. Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.

Claims 3, 4, 10, 11, 17, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brother/Hammond/Bouchard/Velic, as applied above, and further in view of Liu et al. (“Towards Better Analysis of Deep Convolutional Neural Networks”).
Regarding Claim 3,
Brother/Hammond/Bouchard/Velic teach the system as recited in claim 2. 
Brother/Hammond/Bouchard/Velic do not explicitly disclose wherein the source code representation is a directed acyclic graph (DAG).
However, Liu et al. (“Towards Better Analysis of Deep Convolutional Neural Networks”) teaches
wherein the source code representation is a directed acyclic graph (DAG) (pg. 4; A CNN can be formulated as a DAG, where each node represents a neuron and each edge represents the connection between neurons.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the directed graph of Brother/Hammond/Bouchard/Velic (Para [0068] That is, when a neural network which is used for deep learning and can be expressed as a large-scale calculation graph can also explicitly express calculation of this loss function by using this Mini programming language, the neural network can perform learning by the gradient method by using a gradient function of the loss functions.) with the DAG of Liu et al.
Doing so would allow for visualizing and help better understanding of a CNN (pg. 1; To tackle these challenges, we have developed an interactive, visual analytics system called CNNVis, which aims to help machine learning experts better understand, diagnose, and refine CNNs. Based on the characteristics of a deep CNN, we formulate it as a directed acyclic graph (DAG)).
Regarding Claim 4,
Brother/Hammond/Bouchard/Velic/Liu teach the system as recited in claim 3. Liu et al. further teaches wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG (Fig. 5; pg. 4 A CNN can be formulated as a DAG, where each node represents a neuron and each edge represents the connection between neurons. To effectively present a large CNN with tens or hundreds of layers and thousands of neurons in each layer, we first aggregate adjacent layers into groups. There are several ways to do the aggregation. For example, we can classify layers by merging two adjacent convolutional layers that have a small difference between their activation variance. We can also divide layers into groups at each pooling layer.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the directed graph of Brother/Hammond/Bouchard/Velic (Para [0068] That is, when a neural network which is used for deep learning and can be expressed as a large-scale calculation graph can also explicitly express calculation of this loss function by using this Mini programming language, the neural network can perform learning by the gradient method by using a gradient function of the loss functions.) with the DAG of Liu et al.
Doing so would allow for visualizing and help better understanding of a CNN (pg. 1; To tackle these challenges, we have developed an interactive, visual analytics system called CNNVis, which aims to help machine learning experts better understand, diagnose, and refine CNNs. Based on the characteristics of a deep CNN, we formulate it as a directed acyclic graph (DAG)).
Regarding Claim 10,
Claim 10 is the method corresponding to the system of claim 1. Claim 10 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 11,
Claim 11 is the method corresponding to the system of claim 1. Claim 11 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 17,
Claim 17 is the computer readable storage medium corresponding to the system of claim 1. Claim 17 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the computer readable storage medium corresponding to the system of claim 1. Claim 18 is substantially similar to claim 4 and is rejected on the same grounds.

Claim 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brother/Hammond/Bouchard, as applied above, and further in view of Rahman et al. ("Efficient FPGA acceleration of convolutional neural networks using logical-3D compute array.").
Regarding Claim 5,
Brother/Hammond/Bouchard teach the system as recited in claim 1. Brothers further teaches wherein the circuitry of the first processor is further configured to: 
calculate, based on a size of an input dataset, a memory utilization of a single combined layer (para [0042] In one embodiment, kernel fusion refers to a processing technique where the neural network analyzer fuses, or combines, two kernels (convolution and activation) together to eliminate unnecessary memory accesses.); 
replace the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold (para [0069] Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s). Kernel fusion is an example of a conservative optimization where the exact calculation is preserved by the fused convolution kernel while reducing the number of memory accesses performed by a neural network execution system thereby improving computational efficiency and reducing power consumption.).
Although Brothers discloses replacing two adjacent layers based on memory utilization, Brother/Hammond/Bouchard do not explicitly disclose
calculate a memory utilization threshold based on the specification of the second processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor; and 
However, Rahman teaches
calculate a memory utilization threshold based on the specification of the second processor (pg. 1396, section III D; We have constraints on DSP and on-chip memory usage. On-chip memory (i.e., BRAM) usage constraint is that the sum of the three data tiles’ sizes must be within half the available BRAM size (half because of double buffering).), wherein the specification includes at least a memory capacity and number of compute units of the second processor (pg. 1393 section I; Another key factor contributing to the high efficiency of our solution is its very aggressive parameter optimization considering memory as well as compute resources, which can greatly improve the computation-to-communication ratio of our accelerators.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the convolutional neural network of Brother/Hammond/Bouchard with the parameter optimization of Rahman
Doing so would allow for better scalability in terms of compute resources and achieving 22% higher performance on FPGAs (pg. 1393).
Regarding Claim 12,
Claim 12 is the method corresponding to the system of claim 1. Claim 12 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the computer readable storage medium corresponding to the system of claim 1. Claim 19 is substantially similar to claim 5 and is rejected on the same grounds.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brother/Hammond/Bouchard, as applied above, and further in view of Chakradhar et al. (US-20100088490-A1).
Regarding Claim 6,
Brother/Hammond/Bouchard teach the system as recited in claim 1. Chakradhar et al. further teaches wherein a single kernel is invoked with a single library call to perform operations of the single combined layer (para [0061] The best possible configuration is modeled as one in which the GPU has infinite memory and all the operations can be combined into a single GPU kernel call.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Brother et al.’s code representation of a NN (para [0026] In one aspect, a neural network is specified using computer readable program instructions, e.g., as program code and data organized as a functional data structure, stored in a computer readable storage medium.) with Chakradhar et al.’s code representation of a NN.
Doing so would allow for optimizing data transfers (para [0027] One means by which the minimization may be achieved is by partitioning parallel computation into offload units and by employing optimized scheduling of offloads and data transfers, as discussed herein below.).
Regarding Claim 13,
Claim 13 is the method corresponding to the system of claim 1. Claim 13 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the computer readable storage medium corresponding to the system of claim 1. Claim 20 is substantially similar to claim 6 and is rejected on the same grounds.
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brother/Hammond/Bouchard, as applied above, and further in view of Panchapagesan et al. (US-10147442-B1).
Regarding Claim 7,
Brother/Hammond/Bouchard teach the system as recited in claim 1.
Brother/Hammond/Bouchard do not explicitly disclose
wherein the first processor is further configured to: 
 generate multiple optimized versions of the neural network; 
generate a cost estimate of each different optimized version of the neural network; 
determine which cost estimate has a lowest cost based on given optimization criteria; and
 utilize a given optimized version which corresponds to the cost estimate with the lowest cost as the optimized representation of the neural network.
However, Panchapagesan (US 10147442 B1) teaches
generate multiple optimized versions of the neural network (Col. 11 lines 20-24;  Each of the n.sup.2 neural networks can then be tested on another set of training data, and the best-performing (e.g., most accurate) neural network can be selected for deployment.); 
generate a cost estimate of each different optimized version of the neural network (col. 13 lines 57-60; The computing system 600 can compute the gradient of the composite loss function with respect to the individual parameters of the neural network. The gradient can be computed as the derivative .differential.C/.differential.w of the cost function C with respect to any weight w (or bias b) in the network.); 
determine which cost estimate has a lowest cost based on given optimization criteria (col. 12 lines 27-30; The best-performing neural network may be the individual neural network, of the n.sup.2 neural networks validated at bock 418, achieving the highest accuracy, lowest error, etc.); and
 utilize a given optimized version which corresponds to the cost estimate with the lowest cost as the optimized representation of the neural network (col. 12 lines 27-30; At block 422, the computing system 600 can select the best-performing neural network acoustic model for deployment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of optimizing the neural network of Brother/Hammond/Bouchard with the method of optimizing the neural network of Panchapagesan.
Doing so would allow for selecting the neural network with the lowest error (col. 12 lines 27-30; The best-performing neural network may be the individual neural network, of the n.sup.2 neural networks validated at bock 418, achieving the highest accuracy, lowest error, etc.).
Regarding Claim 14,
Claim 14 is the method corresponding to the system of claim 1. Claim 14 is substantially similar to claim 7 and is rejected on the same grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121